Citation Nr: 0532454	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  03-03 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependents' educational assistance (DEA) 
benefits under the provisions of Chapter 35, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son
ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1942 to 
November 1944.  He died in January 2002.  The appellant is 
his widow.

This appeal to the Board of Veteran's Appeals (Board) arises 
from a September 2002 RO rating decision that, inter alia, 
denied service connection for the cause of the veteran's 
death, as well as entitlement to DEA benefits under the 
provisions of 38 U.S.C. Chapter 35.  A Notice of Disagreement 
(NOD) was received in October 2002, and the RO issued a 
Statement of the Case (SOC) in January 2003.  The appellant 
filed a substantive appeal via VA Form 9 (Appeal to the Board 
of Veterans' Appeals) in February 2003.

In April 2004, the appellant and her son testified during a 
Board hearing before the undersigned Veterans Law Judge in 
Washington, D.C.  A transcript of that hearing testimony is 
of record.

In April 2004, the Board granted the appellant's motion to 
advance the appeal on the Board's docket, pursuant to 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2005). 

In April 2004, the appellant remanded these matters to the RO 
for further action.  After accomplishing the requested action 
to the extent possible, the RO continued the denial of the 
claim, as reflected in the September 2005 Supplemental SOC 
(SSOC), and returned these matters to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All notification actions necessary to fairly adjudicate 
the claims for service connection for the cause of the 
veteran's death and for DEA benefits, under Chapter 35, have 
been accomplished.

2.  The only disability for service connection had been 
established during the veteran's lifetime was residuals of an 
appendectomy, rated as zero percent disabling 
(noncompensable).  

3.  The veteran died on January [redacted], 2002.  The death 
certificate lists the immediate cause of death as acute 
myocardial infarction, due to or as a consequence of a 
cerebrovascular accident.  The death certificate lists no 
other significant conditions that contributed to the 
veteran's death, and no autopsy was performed.

4.  The veteran's physician has opined that the veteran's 
chronic disabilities, to include congestive heart failure, 
cardiovascular disease, hypertension, and diabetes mellitus 
were immediately responsible for his death, and there is no 
showing that any such disabilities is either medically-
related to the veteran's military service or to his service-
connected residual of appendectomy.

5.  There is no showing that any gastrointestinal disability, 
to include claimed ileitis, was a factor in the veteran's 
death. 

6.  At the time of his death from nonservice-related 
disability many years after his discharge from service, the 
veteran did not have a disability rated as total and 
permanent in nature resulting from a service-connected 
disability. 




CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death are not met.38 U.S.C.A. § §§ 1110, 1310, 
5103, 5105A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.312 (2005). 

2.  As basic eligibility for educational assistance benefits 
under Chapter 35 cannot be established, the appellant's claim 
for those benefits lacks legal merit.  38 U.S.C.A. § 1310, 
3501 (West 2002); 38 C.F.R. § 3.312 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A ; 
38 C.F.R. § 3.159(c).

Initially, the Board notes that, as regards the claim for 
Chapter 35 benefits, the appellant has been notified of the 
reasons for the denial of the claim, and has been afforded 
the opportunity to present evidence and argument with respect 
to the claim.  The Board finds that these actions are 
sufficient to satisfy any duties to notify and assist owed 
the appellant.  As will be explained below, the appellant's 
claim lacks legal merit.  As it is the law, and not the 
facts, that are dispositive of the appeal, the duties to 
notify and assist imposed by the VCAA are not applicable.  
See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim for service 
connection for cause of the veteran's death has been 
accomplished.

The SOC in January 2002, the SSOCs in September 2003 and 
September 2005, the RO's notice letter of March 2002, and the 
Appeals Management Center (AMC) letter of May 2004 notified 
the appellant of the legal criteria governing the claim, the 
evidence that had been considered in connection with the 
appeal up to that point, and the bases for the denial of the 
claim.  After each, the appellant was given the opportunity 
to respond.  Accordingly, the Board finds that the appellant 
has received sufficient notice of the information and 
evidence needed to support the claim.  
  
The RO's initial duty-to-assist letter in March 2002 informed 
the appellant of the evidence required to substantiate a 
claim for service connection for cause of death, and asked 
the appellant to identify any medical providers or other 
entities potentially having relevant records.   The 
subsequent AMC letter of May 2004 advised the appellant of 
the evidence of record and the evidence still required to 
substantiate the claim, discussed the respective duties of VA 
and the appellant in obtaining specific types of evidence, 
and provided a point of contact for assistance developing the 
claim and the appeal.  The Board finds that these letters 
meet the statutory and regulatory requirement that VA notify 
a claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).
 
The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  As explained above, all four 
content of notice requirements have been met in the instant 
appeal.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the appeal now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the appellant 
before and after the September 2002 rating action on appeal.  
However, the Board finds that the lack of full, pre-
adjudication notice in this appeal does not, in any way, 
prejudice the veteran.  In this regard, the Board points out 
that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  The Board finds that, in this appeal, the 
delay in issuing the section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that her claim was 
fully developed and re-adjudicated after notice was provided.

  
Here, the appellant's NOD was received in October 2002, and 
the RO issued an SOC in September 2003 that explained the 
evidence of record to date, the legal basis for the decision, 
and appellate procedures.  The subsequent SSOC in September 
2003, the AMC's notice letter of May 2004, and the SSOC of 
September 2005 similarly updated the appellant in regard to 
evidence of record and evidence required.  The evidence shows 
that the appellant had the full benefit of VCAA notice 
requirements by the time of the RO's most recent adjudication 
in the SSOC of September 2005.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with the cause of death 
claim currently before the Board.  As indicated below, the RO 
has obtained the veteran's complete service medical records 
(SMRs) and treatment records from those medical providers 
that were identified as having relevant records for 
development.  The Board remanded the claim in April 2004 in 
order to obtain the veteran's Social Security Administration 
(SSA) file; however, the SSA subsequently notified VA that 
the veteran's SSA file had been destroyed.  The appellant was 
afforded a hearing before the Board during which she and her 
son presented evidence and argument in support of the 
appellant's claim.  Significantly, there is no indication of 
any additional, existing, pertinent evidence that needs to be 
obtained.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Under these circumstances, the Board finds that there is no 
prejudice to the appellant in proceeding, at this juncture, 
with a decision on the claim for service connection for cause 
of the veteran's death and the claim of entitlement to DEA 
benefits.

II.  Service Connection for the Cause of the Veteran's Death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.   38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may also be granted for 
disability (or death) that is proximately due to or the 
result of a service-connected disability.  See 38 C.F.R. § 
3.310(a).  

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  To be considered a contributory cause of death, it 
must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c)(1).  It is not 
sufficient to show that the service-connected disability 
casually shared in producing death; rather, a causal 
connection must be shown.  Id.

Considering the medical record in light of the above, the 
Board finds that in the absence of medical evidence to 
support the appellant's claim that a disability of service 
origin caused or substantially contributed to cause the 
veteran's death, the claim of service connection for the 
cause of the veteran's death must be denied.

The veteran died on January [redacted], 2002.  The death certificate 
lists the immediate cause of death as acute myocardial 
infarction (MI), due to or as a consequence of a 
cerebrovascular accident (CVA); the death certificate lists 
no other contributing conditions.  No autopsy was performed.

Significantly, nothing in the record medically links the 
veteran's death due to MI and underlying CVA to either his 
service or service-connected disability, and neither the 
appellant (nor anyone acting on her behalf) the appellant has 
not alluded to the existence of any such evidence.

The veteran's service medical records are silent in regard to 
any cardiac or cerebrovascular disorder.  The veteran was 
hospitalized for abdominal pains in April and May 1943.  He 
was hospitalized again in July and August 1944, at which time 
his appendix was removed.   The report of the veteran's 
separation physical examination noted the presence of an 
appendectomy scar but did not note any clinical 
abnormalities, particularly as regards the cardiovascular 
system.

During the veteran's lifetime, the only disability for which 
service connection was established was residuals of the 
appendectomy, rated as noncompensably disability.  Nothing 
that the appellant has submitted in support of the claim-to 
include the large folio of medical records, VA claims 
correspondence, and service records pertaining to the 
veteran's illnesses (largely duplicative of evidence already 
on file)-includes nothing that even suggests that either the 
veteran's service or his service-connected disability 
residuals of appendectomy was a factor in his death.

The only medical opinion that specifically addresses the 
veteran's death is an April 2004 letter by Dr. J.F, who 
indicated that he was the veteran's physician.  In the 
letter, Dr. J.F. indicated that veteran's chronic medical 
conditions, including congestive heart failure (CHF), 
cardiovascular disease (CVD), hypertension (HTN), and 
diabetes mellitus (DM) were immediately responsible for his 
death.  Significantly, however, neither Dr. J.F. or any other 
medical provider has indicated that any of these conditions 
was medically related to either the veteran's service, or to 
his sole, noncompensable, service-connected disability.

The Board is cognizant that, in this case, the appellant's 
claim appears to be based, primarily, on her and her son's 
beliefs that the veteran's death was materially caused by 
ileitis, a condition for which VA had previously denied 
service connection.  

During the April 2004 Board hearing, the appellant testified 
that the veteran had no abdominal problems prior to his in-
service appendectomy, but that he developed pain and 
digestive problems immediately after surgery.  The veteran 
was diagnosed in service with gastritis and gastroenteritis.  
After discharge the veteran was treated by a number of 
physicians for what was then diagnosed as a peptic ulcer.  In 
1965, exploratory surgery revealed the presence of previously 
undetected ileitis (collapsed intestine).  She asserted that, 
in 1973, the veteran damaged his esophagus due to vomiting, 
and he was identified with a weak heart at that time.  She 
further indicated that the veteran was hospitalized in 
November 2000 and he died at home shortly thereafter.  

The appellant's son testified that ileitis or Crohn's disease 
was not well understood until the 1960s and 1970s; he 
asserted that the condition that was misdiagnosed in service 
as appendicitis was actually the onset of ileitis.  He 
further indicated that, because the bowel obstruction was not 
removed in service, the veteran's digestive tract 
progressively broke down, after which his body broke down due 
to lack of nourishment.  The appellant added that a nurse 
informed her immediately after the veteran's in-service 
appendectomy that the veteran had not really had a problem 
with the appendix, but the Army had not wanted to consult a 
more qualified surgeon.  Reportedly, the appellant tried to 
confront the surgeon, but the surgeon rudely brushed her off.         

After the hearing, in May 2004, the appellant submitted 
inpatient treatment records from the Hospital Center at 
Orange, a private medical provider.  These records show that 
the veteran was treated in November 1999 for complaints of 
abdominal pain and vomiting; the diagnosis was dehydration, 
gastroenteritis, renal calculi, hypertension, status post 
CVA, and status post percutaneous endoscopic gastrostomy 
(PEG).  Also included were inpatient records from Hospital 
Center at Orange showing treatment in July and August 2001 
for rectal bleeding with vomiting; the final diagnosis was 
diverticulosis, carcinoid tumor, metastatic cancer, Crohn's 
disease (enteritis), and anemia.  

Notwithstanding the sincerity of the appellant's and her 
son's beliefs, the Board points out that such beliefs provide 
no basis for a grant of service connection for the cause of 
the veteran's death in this appeal.  Regardless of whether 
there existed a relationship between later diagnosed 
gastrointestinal disability, to include claimed ileitis, and 
service, as claimed-which is a question not directly before 
the Board, at this juncture-the fact remains that there is 
absolutely no competent evidence that even suggests that any 
gastrointestinal disability was a factor in the veteran's 
death.  As indicated above, neither the veteran's death 
certificate, the medical statement of Dr. J.F.-the veteran's 
treating physician-or the medical records submitted by the 
appellant in May 2004 provide any support for the appellant's 
claim.  While the later-submitted Hospital Center at Orange 
records certainly support the appellant's assertions that the 
veteran suffered from gastrointestinal disability (among 
others) in the last years of his life, again, these records 
provide no support for any finding that such disability 
caused or materially or substantially contributed to cause 
his death.  

The Board also points out that however well intentioned, 
neither the appellant or his her son is competent to 
establish, on the basis of assertions alone, either a nexus 
between the veteran's gastrointestinal disability and 
service, or between any such disability and the veteran's 
death.  In this regard, the Board notes that the appellant, 
as a witness, is competent to describe the visible progress 
of the veteran's health from the time of his military service 
to his death, and the veteran's son is competent to describe 
what he observed during his own lifetime.  See, e.g., 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) ("a 
layperson can certainly provide an eyewitness account of a 
veteran's visible symptoms.").  However, it is the province 
of trained health care professionals to enter conclusions 
that require medical expertise, such as opinions as to 
diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 
137 (1994).  As each is a layperson without the appropriate 
medical training or expertise, neither the appellant nor her 
son are competent to provide a probative (persuasive) opinion 
on any medical matter.  See Bostain v. West, 11 Vet. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

Under these circumstances, the Board finds that service 
connection for the cause of the veteran's death must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as competent evidence simply does not 
support the claim, that doctrine does not apply.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Entitlement to Dependents' Educational Assistance

Under Chapter 35, Title 38, United States Code, DEA benefits 
may be paid to a child or surviving spouse of a veteran who 
meets certain eligibility requirements.  Basic eligibility 
exists if the veteran: (1) was discharged from service under 
conditions other than dishonorable, and (2) has a permanent 
total service-connected disability, or (3) a permanent total 
service-connected disability was in existence at the time of 
the veteran's death, or (4) if the veteran died as a result 
of a service-connected disability, or (5) if a serviceperson 
is on active duty as a member of the armed forces now is, and 
has been for a period of more than 90 days, listed by the 
Secretary of the concerned service as missing in action, 
captured in line of duty by a hostile force, or forcibly 
detained or interned while in line of duty by a foreign 
government or power.  38 U.S.C.A. §§ 3500, 3501(a)(1); 
38 C.F.R. § 3.807.  

As noted above, the veteran died after his discharge from 
service of a nonservice-connected disease, and service 
connection has not been established for the cause of the 
veteran's death.  Moreover, the veteran's only service-
connected disability was residuals of an appendectomy, rated 
as noncompensable.  Therefore, the veteran did not have a 
total disability that was permanent in nature resulting from 
a service-connected disability at the time of his death.

Under these circumstances, the appellant simply does not meet 
the basic eligibility criteria for DEA benefits under Chapter 
35 of Title 38, and, on that basis, her claim must be denied.  
Where, as here, the law, and not the evidence, is 
dispositive, the claim should be denied or the appeal 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) 


ORDER

Service connection for the cause of the veteran's death is 
denied.

Dependent's Educational Assistance under 38 U.S.C. Chapter 35 
is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


